Case 2:18-cr-00365-RGK Document 74 Filed 07/22/20 Page 1 of 2 Page ID #:332



  1

  2                                                                        ~22~
  3                                                                                                          '.
                                                                                         w ~Q`1 .' ..._ ..
                                                                                         _.~'
  4

  5

  6

  7

  8                                  UNITED STATES DISTRICT COURT
  9                                 CENTRAL DISTRICT OF CALIFORNIA
 10

 1 1 ~ LJI~TITED STATES OF AMERICA,

 12
                                           Plaintiff,               CASE NO. CR-18-00365-RGK-1
 13
                                    v.                              ORDER OF DETENTION AFTER
 14                                                                 HEARING (_Fed.R.Cim.P. 32.1(a)~6)
      RICHARD HATHAWAY                                              18 U.S.C. § 3143(a) Allegations o
 15                                                                 Violations of Probation/STupervised
                                           Defendant.               Release Conditions)
 16

 17
          On arrest warrant issued by the United States District Court for the
 18
      ~~d,(,~i           i~(~- oF           ~'~nvolving        alleged      violations        of conditions             of
 19
      probation supervised release:
 20
               1. The court finds that no condition or combination of conditions will
 21
                     reasonably assure:
22
                     A.(~the appearance of defendant as required; and/or
 23
                     B.( ) the safety of any person or the community.
 24
              2. The Court concludes:
25
                     A.( ) Defendant has failed to demonstrate by clear and convincing
26
                                    evidence that he is not likely to pose a risk to the safety of any
27

28

                                      ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

      CR-94(06/07)                                                                                                Page 1 of2
Case 2:18-cr-00365-RGK Document 74 Filed 07/22/20 Page 2 of 2 Page ID #:333



  1                              other persons or the community. Defendant poses a risk to the
  2                              safety of other persons or the community based on:
  3

  4

  5 '~

  6

  7

  8                      B. (V~ Defendant has failed to demonstrate by clear and convincing
  9                              evidence that he is not likely to flee ifreleased. Defendant poses
 10                              a flight risk based on: hGt~'WL¢. 0~ ~.O~Se SS
 11                             n.~s~~Ao ~l ~row~ ~r,e ry ►'~►'~ ; nX'~~Pr►'' -Fn ,'I1,~ an 1t,~,
 12

 13

 14

 15

 16              IT IS ORDERED that defendant be detained.
 17

 18

 19

 20 DATED: July 22, 2020
                                                        HONORABL AL CIA G. R SENBERG
 21                                                     UNITED STATES MAGIST TE JUDGE
 22

 23

 24

 25

 26

 27

 28

                                   ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

         CR-94 (06/07)                                                                      Page 2 of 2
